IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,090-01


EX PARTE BRIAN EDWARD MILLSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 049638 IN THE 59TH DISTRICT COURT

FROM GRAYSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault 
and sentenced to eight years' imprisonment. The Fifth Court of Appeals affirmed his conviction.
Millson v. State, No. 05-06-01378-CR (Tex. App.-Dallas 2008, pet. ref'd).
	Applicant contends that his trial counsel rendered ineffective assistance because, among other
things, he did not call Pat Millson as an impeachment witness. On February 3, 2010, we remanded
this application for further findings of fact and conclusions of law. On remand, after holding a live
evidentiary hearing, the trial court made findings of fact, concluded that counsel was not ineffective,
and recommended that we deny relief. We agree that counsel was not ineffective. We decline,
however, to adopt the trial court's findings on whether counsel made a strategic decision not to call
Pat Millson as an impeachment witness. With these words, we deny relief.

Filed: May 19, 2010
Do not publish